Exhibit 10.4
AIRCRAFT COST SHARING AGREEMENT
(Part 125 Operations)
Dated as of November 6, 2009 and effective as of January 1, 2009,
between
Las Vegas Sands Corp.,
as Provider,
and
Interface Operations, LLC,
as Recipient,
concerning the Aircraft listed on Schedule A hereto
* * *

 



--------------------------------------------------------------------------------



 



AIRCRAFT COST SHARING AGREEMENT
(Part 125 Operations)
     This Aircraft Cost Sharing Agreement (the “Agreement”) is dated as of
November 6, 2009 and effective as of January 1, 2009 (the “Effective Date”), by
and between Las Vegas Sands Corp., a Nevada corporation (“Provider”), and
Interface Operations, LLC, a Nevada company (“Recipient”) (together, “Parties”).
     In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:
     1. Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider shall provide Recipient with transportation services on a
non-exclusive basis using Provider’s aircraft listed on Schedule A hereto (each
individual plane, an “Aircraft”).
     2. Term. The term of this Agreement (the “Term”) shall commence on
January 1, 2009 and end on December 31, 2009 (the “Expiration Date”). The
Expiration Date (as it may be extended) shall be automatically extended by one
year if neither party has given notice of non-renewal to the other at least
thirty (30) days before the then Expiration Date. Notwithstanding anything to
the contrary in this section 2, either party may terminate this Agreement on
thirty (30) days’ notice, provided that such party is not then in default.
     3. Delivery to Recipient. Upon the request of Recipient, subject to the
availability of the Aircraft as determined by Provider, Provider shall make the
Aircraft available to Recipient at such location as Recipient may reasonably
request. Recipient acknowledges that Provider currently bases the Aircraft at
McCarran International Airport, Las Vegas, Nevada (the “Base”).
     4. Fee.
          (a) Recipient shall pay Provider, within 30 days of receipt of an
invoice from Provider or its representative for Recipient’s use of the Aircraft
during the Term, an amount not to exceed the costs identified in this paragraph
(a) or such lesser amount as may be agreed in writing by the Parties (referred
to collectively as the “Fee”):
               (i) twice the cost of the fuel, oil and other additives consumed;
               (ii) all fees, including fees for landing, parking, hangar,
tie-down, handling, customs, use of airways and permission for overflight;
               (iii) all expenses for catering and in-flight entertainment
materials;
               (iv) all expenses for flight planning and weather contract
services;
               (v) all travel expenses for pilots, flight attendants and other
flight support personnel, including food, lodging and ground transportation; and
               (vi) all communications charges, including in-flight telephone.

-2-



--------------------------------------------------------------------------------



 



          (b) Recipient shall be responsible for arranging and paying for all
passenger ground transportation and accommodation in connection with Recipient’s
use of the Aircraft.
          (c) For the sake of clarification, flights to ferry the Aircraft to
the delivery location specified by Recipient pursuant to section 3, and flights
to return the Aircraft to the Base or such other location as the parties agree
pursuant to section 5, shall be deemed to be use of the Aircraft by Recipient.
     5. Return to Base. On the earlier of the Expiration Date or the termination
of this Agreement pursuant to section 17(a)(i) and, unless Provider agrees to
the contrary, upon the conclusion of each flight of the Aircraft by Recipient
under this Agreement, the Aircraft shall be returned to the Base or such other
location as Provider and Recipient may agree.
     6. Use of Aircraft.
          (a) Recipient shall use the Aircraft only for the transportation of
its directors, officers, employees and guests and shall not obtain compensation
for such transportation from any person.
          (b) Recipient shall not violate, and shall not permit any of its
employees, agents or guests to violate, any applicable law, regulation or rule
of the United States, or any state, territory or local authority thereof, or any
foreign government or subdivision thereof, and shall not bring or cause to be
brought or carried on board the Aircraft, or permit any employee, agent or guest
to bring or cause to be brought or carried on board the Aircraft, any contraband
or unlawful articles or substances, or anything that is contraband or is an
unlawful article of substance in any jurisdiction into or over which the
Aircraft is to operate on behalf of Recipient.
          (c) Recipient shall, and shall cause its employees, agents and guests
to, comply with all lawful instructions and procedures of Provider and its
agents and employees regarding the Aircraft, its operation or flight safety.
          (d) Recipient acknowledges that its discretion in determining the
origin and destination of flights under this Agreement shall be subject to the
following limitations: (i) such origin and destination, and the routes to reach
such origin and destination, are not within or over (A) an area of hostilities,
(B) an area excluded from coverage under the insurance policies maintained by
Provider with respect to the Aircraft or (C) a country or jurisdiction for which
exports or transactions are subject to specific restrictions under any United
States export or other law or United Nations Security Council Directive,
including without limitation, the Trading With the Enemy Act, 50 U.S.C. App.
Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Sections 1701 et seq. and the Export Administration Act, 50 U.S.C. App.
Sections 2401 et seq.; (ii) the flights proposed by Recipient shall not cause
(A) the Aircraft or any part thereof (1) to be used predominately outside of the
United States within the meaning of the Section 168(g)(1)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), and (2) to fail to be operated to
and from the United States within the meaning of Section 168(g)(4)(A) of the
Code; or (B) any item of income, gain, deduction, loss or credit with respect to
the transactions contemplated by this Agreement to be treated as derived from,
or allocable to, sources without the United States within the meaning of
Section 862 of the Code; (iii) the

-3-



--------------------------------------------------------------------------------



 



proposed flights do not require the flight crew to exceed any flight or duty
time limitations that Provider imposes upon its flight crews; and (iv) in the
judgment of Provider, the safety of flight is not jeopardized.
          (e) Recipient acknowledges that, if, in the view of Provider
(including, its pilot-in-command), flight safety may be jeopardized, Provider
may terminate a flight or refuse to commence it without liability for loss,
injury or damage occasioned by such termination or refusal. Recipient further
acknowledges that, in accordance with applicable Federal Aviation Regulations
(“FAR”), the qualified flight crew provided by Provider will exercise all of its
duties and responsibilities in regard to the safety of each flight conducted
hereunder and Recipient specifically agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot-in-command is
necessitated by considerations of safety. No such action of the pilot-in-command
shall create or support any liability for loss, injury, damage or delay to
Recipient or any other person. Recipient acknowledges and agrees that Provider
shall not be liable under any circumstances for delay or failure to furnish the
Aircraft and crew pursuant to this Agreement or for any loss, damage, cost or
expense arising from or related to, directly or indirectly, any delay,
cancellation or failure to furnish any transportation pursuant to this
Agreement, including, but not limited to, when caused by government regulation,
law or authority, mechanical difficulty or breakdown, war, civil commotion,
strikes or other labor disputes, weather conditions, acts of God, public enemies
or any other cause beyond Provider’s control.
          (f) Recipient acknowledges that (i) the Aircraft is owned by Provider
and (ii) the rights of Recipient in and to the Aircraft are subject and
subordinate to all rights of Provider in and to the Aircraft, including without
limitation the right of Provider to inspect and take possession of the Aircraft
from time to time in accordance applicable law.
     Accordingly, Recipient (i) waives any right that it might have to any
notice of Provider’s intention to inspect, take possession or exercise any other
right or remedy in respect of the Aircraft.
          (g) THE AIRCRAFT IS BEING PROVIDED BY THE PROVIDER TO THE RECIPIENT
HEREUNDER ON A COMPLETELY “AS IS, WHERE IS,” BASIS, WHICH IS ACKNOWLEDGED AND
AGREED TO BY THE RECIPIENT. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS
AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, AND PROVIDER HAS NOT MADE AND SHALL NOT BE
CONSIDERED OR DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF HAVING PROVIDED THE
AIRCRAFT UNDER THIS AGREEMENT, OR HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE
OR FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS
UNDER OR IN RELATION TO THIS AGREEMENT OR OTHERWISE) ANY OTHER REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY
PART THEREOF, AND SPECIFICALLY, WITHOUT LIMITATION, IN THIS RESPECT PROVIDER
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES CONCERNING THE TITLE,
AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY, COMPLIANCE WITH
SPECIFICATIONS, CONSTRUCTION AND

-4-



--------------------------------------------------------------------------------



 



CONDITION OF THE AIRCRAFT, OR FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND
AS TO THE ABSENCE OF LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND
AS TO THE ABSENCE OF ANY INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT,
TRADEMARK OR COPYRIGHT, AND AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT
LIABILITY IN TORT, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE
AIRCRAFT OR ANY PART THEREOF OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY ARISING FROM A COURSE OF
PERFORMANCE OR DEALING OR USAGE OF TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY
PART THEREOF. RECIPIENT HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF OR RELIANCE UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF PROVIDER AND RIGHTS, CLAIMS AND REMEDIES OF RECIPIENT AGAINST
PROVIDER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT
LIMITED TO (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY
PARTICULAR USE, (II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT,
CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF PROVIDER,
ACTUAL OR IMPUTED, AND (IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY
FOR LOSS OF OR DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH
RESPECT TO THE AIRCRAFT, OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES.
     7. Pilots. For all flights of the Aircraft by Recipient pursuant to this
Agreement, Provider shall cause the Aircraft to be operated by pilots who are
duly qualified under the Federal Aviation Regulations, including without
limitation, with respect to currency and type-rating, and who meet all other
requirements established and specified by the insurance policies required
hereunder.
     8. Operation and Maintenance Responsibilities of Provider. Provider shall
be in operational control of the Aircraft at all times during the Term and shall
operate the Aircraft under FAR Part 125. Provider shall be solely responsible
for the operation and maintenance of the Aircraft.
     9. Liens. Recipient shall not directly or indirectly create or incur any
liens on or with respect to (i) the Aircraft or any part thereof,
(ii) Provider’s title thereto, (iii) any interest of Provider therein, (and
Recipient will promptly, at its own expense, take such action as may be
necessary to discharge any such lien), except (a) the respective rights of
Provider and Recipient as herein provided and (b) liens created by or caused to
be created by Provider.
     10. Taxes.
          (a) Except for any taxes on, or measured by, the net income of
Provider imposed by the United States government or any state or local
government or taxing authority in the United States, which shall be the sole
responsibility of Provider, Recipient shall pay to and

-5-



--------------------------------------------------------------------------------



 



indemnify Provider and its employees and agents (each, an “Indemnity”) for, and
hold each Indemnity harmless from and against, on an after-tax basis, all other
income, personal property, ad valorem, franchise, gross receipts, rental, sales,
use, excise, value-added, leasing, leasing use, stamp, landing, airport use, or
other taxes, levies, imposts, duties, charges, fees or withholdings of any
nature, together with any penalties, fines, or interest thereon (“Taxes”)
arising out of the transactions between Provider and Recipient contemplated by
this Agreement or Recipient’s use of the Aircraft and imposed against any
Indemnity, Recipient, or the Aircraft, or any part thereof, by any federal or
foreign government, any state, municipal or local subdivision, any agency or
instrumentality thereof, or other taxing authority upon or with respect to the
Aircraft, or any part thereof, or upon the ownership, delivery, leasing,
possession, use, operation, return, transfer or release thereof, or upon the
rentals, receipts or earnings arising there from. Recipient shall have the right
to contest any Taxes attributable to Recipient; provided that (a) Recipient
shall have given to Provider written notice of any such Taxes, which notice
shall state that such Taxes are being contested by Recipient in good faith with
due diligence and by appropriate proceedings and that Recipient has agreed to
indemnify each Indemnity against any cost, expense, liability or loss
(including, without limitation, reasonable attorney fees) arising from or in
connection with such contest; (b) in Provider’s sole judgment, Provider has
received adequate assurances of payment of such contested Taxes; and (c) counsel
for Provider shall have determined that the nonpayment of any such Taxes or the
contest of any such payment in such proceedings does not, in the sole opinion of
such counsel, adversely affect the title, property or rights of Provider. In
case any report or return is required to be made with respect to any Taxes
attributable to Recipient’s use of the Aircraft, Recipient will either (after
notice to Provider) make such report or return in such manner as will show the
ownership of the Aircraft in Provider and send a copy of such report or return
to Provider, or will notify Provider of such requirement and make such report or
return in such manner as shall be satisfactory to Provider. Provider agrees to
cooperate fully with Recipient in the preparation of any such report or return.
          (b) Without limiting the generality of the foregoing, Recipient shall
pay to Provider any federal excise taxes applicable to Recipient’s use, or
Recipient’s payment for Recipient’s use, of the Aircraft.
     11. Insurance. Provider shall maintain in effect at its own expense
throughout the Term, insurance policies containing such provisions and providing
such coverages as Provider deems appropriate. All insurance policies shall
(a) name Recipient as an additional insured, (b) not be subject to any offset by
any other insurance carried by Provider or Recipient, (c) contain a waiver by
the insurer of any subrogation rights against any of Recipient, (d) insure the
interest of Recipient, regardless of any breach or violation by the Provider or
of any other person (other than is solely attributable to the gross negligence
or willful misconduct of Recipient) of any warranty, declaration or condition
contained in such policies, and (e) include a severability of interests
endorsement providing that such policy shall operate in the same manner (except
for the limits of coverage) as if there were a separate policy covering each
insured.
     12. Loss or Damage
          (a) Recipient shall indemnify, defend and hold harmless Provider and
its officers, directors, agents, shareholders, members, managers and employees
from and against any and all liabilities, claims (including, without limitation,
claims involving or alleging

-6-



--------------------------------------------------------------------------------



 



Provider’s negligence and claims involving strict or absolute liability in
tort), demands, suits, causes of action, losses, penalties, fines, expenses
(including, without limitation, attorney fees) or damages (collectively,
“Claims”), whether or not Provider may also be indemnified as to any such Claim
by any other person, to the extent relating to or arising out of Recipient’s
breach of this Agreement or any damage (other than ordinary wear and tear) to
any of the Aircraft caused by Recipient, its employees or guests, including any
Event of Default of this Agreement or the Cape Town Convention or Aircraft
Protocol provisions to the extent applicable to this Agreement.
          (b) In the event of loss, theft, confiscation, damage to or
destruction of any of the Aircraft subject to this Agreement, or any engine or
part thereof, from any cause whatsoever (a “Casualty Occurrence”) occurring at
any time when Recipient is using any such Aircraft, Recipient shall furnish such
information and execute such documents as may be necessary or required by
Provider or applicable law. Recipient shall cooperate fully in any investigation
of any claim or loss processed by Provider under the Aircraft insurance
policy/policies and in seeking to compel the relevant insurance company or
companies to pay any such claims.
          (c) In the event of total loss or destruction of all or substantially
all of any Aircraft subject to this Agreement, or damage to any such Aircraft
that causes it to be irreparable in the opinion of Provider or any insurance
carrier providing hull coverage with respect to such Aircraft, or in the event
of confiscation or seizure of any such Aircraft, this Agreement shall
automatically terminate; provided, however, that such termination of this
Agreement shall not terminate the obligation of Recipient to cooperate with
Provider in seeking to compel the relevant insurance company or companies to pay
claims arising from such loss, destruction, damage, confiscation or seizure;
provided, further, that the termination of this Agreement shall not affect the
obligation of Recipient to pay Provider all accrued and unpaid Fee and all other
accrued and unpaid amounts due hereunder.
          (d) For the sake of clarification, if an Aircraft suffers a Casualty
Occurrence, it shall be deemed not available to Recipient until such time
thereafter as Provider has returned the Aircraft to service. Provider shall have
no obligation to return an Aircraft to service after any Casualty Occurrence.
     13. Cape Town Treaty Compliance.
          (a) For purposes of the Agreement: (i) “Aircraft Objects” means each
airframe, aircraft engine and helicopter as defined in Section 2 of Article I of
the Aircraft Protocol, including the Aircraft referred to in this Agreement,
including its “associated rights”; (ii) “Cape Town Treaty” means collectively
the Convention on International Interests in Mobile Equipment (“Cape Town
Convention”) and the Protocol to the Convention Specific to Aircraft Equipment
(“Aircraft Protocol”); (iii) “International Interest” means an interest held by
a Provider to which Article 2 of the Cape Town Convention applies, including an
interest in the Aircraft Object; (iv) “International Registry” means the
international registration facilities established for the purposes of the Cape
Town Convention or the Aircraft Protocol in Dublin, Ireland.
          (b) Recipient represents, warrants, and covenants: (i) Recipient has
complied or will comply on Provider’s request with the formalities to provide
for an International Interest in

-7-



--------------------------------------------------------------------------------



 



the Aircraft under Article 2 of the Cape Town Convention and Article V of the
Aircraft Protocol; (ii) this Agreement provides for an International Interest in
the airframe and engines comprising parts of the Aircraft; (iii) Recipient has
not, and will not, register or consent to the registration of any prospective
International Interest (as defined in the Cape Town Convention) or International
Interest on the International Registry in respect of the Aircraft Object covered
by this Agreement except this Agreement as provided above, and it will not cause
or permit such other registration, or consent to registration, to occur without
the prior written consent of Provider; (iv) Recipient will not cause or permit
any registration with respect to this Agreement to be discharged, terminated or
modified in any respect except by written agreement with Provider; (v) this
Agreement shall be enforceable in accordance with its terms; (vi) Recipient has
the power and authority to make or cause to be made all registrations at the
International Registry, including, without limitation, all related filings; and
(vii) the description of the Aircraft Object, including each engine, covered by
this Agreement is true, accurate, and complete for all purposes, including
complying with the description required for effective registration of an
International Interest of such Aircraft Object at the International Registry and
at the Federal Aviation Administration Aircraft Registry, and such description
accurately and completely includes (a) the name of the manufacturer, (b) the
manufacturers’ serial number(s), and (c) its generic model designation,
supplemented as may be necessary to ensure uniqueness in accordance with the
International Registry regulations and operational manual of the Aircraft
Protocol.
          (c) The terms of the Agreement (and not the Cape Town Treaty to the
extent permitted thereby) shall govern the rights and remedies of Provider upon
a material breach or default hereunder by Recipient.
          (d) Provider and Recipient agree to take such further and other
actions, execute and deliver such other documents and pay such reasonable
expenses, including registration fees, as Provider shall request to meet the
requirements of, and to protect and perfect the interests of Provider under, the
Cape Town Treaty and make any registration arising hereunder at the
International Registry;
          (e) Recipient shall pay all costs arising under the Cape Town Treaty,
including all registration fees for the International Registry, on demand of
Provider.
     14. Representations, Warranties and Agreements of Recipient. Recipient
represents, warrants and agrees as follows:
          (a) Authorization. Recipient has all necessary powers to enter into
the transactions contemplated in this Agreement and has taken all actions
required to authorize and approve this Agreement.
          (b) Identification. Recipient shall keep a legible copy of this
Agreement in the Aircraft at all times when Recipient is using the Aircraft.

-8-



--------------------------------------------------------------------------------



 



     15. Representations, Warranties and Agreements of Provider. Provider
represents, warrants and agrees as follows:
          (a) Authorization. Provider has all necessary powers to enter into the
transaction contemplated in this Agreement and has taken all action necessary to
authorize and approve this Agreement.
          (b) FAA Registration. The Aircraft registration with the FAA names
Provider as the owner of the Aircraft.
     16. Event of Default. The following shall constitute an Event of Default:
          (a) Recipient shall not have made payment of any amount due under
section 4 within ten (10) days after the same shall become due; or
          (b) Recipient shall have failed to perform or observe (or cause to be
performed or observed) any other covenant or agreement required to be performed
under this Agreement and such failure shall continue for twenty (20) days after
written notice thereof from Provider to Recipient; or
          (c) Recipient (i) becomes insolvent, (ii) fails to pay its debts when
due, (iii) makes any assignment for the benefit of creditors, (iv) seeks relief
under any bankruptcy law or similar law for the protection of debtors,
(v) suffers a petition of bankruptcy filed against it that is not dismissed
within thirty (30) days, or (vi) suffers a receiver or trustee to be appointed
for itself or any of its assets, and such is not removed within thirty
(30) days.
     17. Provider’s Remedies
          (a) Upon the occurrence of any Event of Default, Provider may, at its
option, exercise any or all remedies available at law or in equity, including,
without limitation, any or all of the following remedies, as Provider in its
sole discretion shall elect:
               (i) By notice in writing, terminate this Agreement, whereupon all
rights of Recipient to the use of the Aircraft or any part thereof shall
absolutely cease and terminate, but Recipient shall remain liable as provided in
this Agreement and Provider, at its option, may enter upon the premises where
the Aircraft is located and take immediate possession of and remove the same by
summary proceedings or otherwise. Recipient specifically authorizes Provider’s
entry upon any premises where the Aircraft may be located for the purpose of,
and waives any cause of action it may have arising from, a peaceful retaking of
the Aircraft. Recipient shall forthwith pay to Provider an amount equal to the
total accrued and unpaid Fees and all other accrued and unpaid amounts due
hereunder, plus any and all losses and damages incurred or sustained by Provider
by reason of any default by Recipient under this Agreement.
          (b) Recipient shall be liable for all costs, charges and expenses,
including reasonable attorney fees and disbursements, incurred by Provider by
reason of the occurrence of any Event of Default or the exercise of Provider’s
remedies with respect thereto.

-9-



--------------------------------------------------------------------------------



 



     18. General Provisions
          (a) Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the construction or
interpretation of this Agreement.
          (b) Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, shall remain in full force and
effect.
          (c) Waiver. With regard to any power, remedy or right provided in this
Agreement or otherwise available to any party, (i) no waiver or extension of
time shall be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment shall be implied
by reason of any previous waiver, extension of time, delay or omission in
exercise or other indulgence, and (iii) waiver by any party of the time for
performance of any act or condition hereunder does not constitute waiver of the
act or condition itself.
          (d) Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed duly given upon
actual receipt, if delivered personally or by telecopy; or three (3) days
following deposit in the United States mail, if deposited with postage pre-paid,
return receipt requested, and addressed to such address as may be specified in
writing by the relevant party from time to time, and which shall initially be as
follows:

     
To Provider at:
  Las Vegas Sands Corp.
 
  3355 Las Vegas Blvd. South
 
  Las Vegas, Nevada 89109
 
  Attn: General Counsel
 
  Fax: (702) 733-5088
 
  Tel.: (702) 733-5631
 
   
To Recipient at:
  Interface Operations, LLC
 
  300 First Avenue
 
  Needham, Massachusetts 02494
 
  Attn: Stephen J. O’Connor
 
  Fax: (781) 449-6616
 
  Tel. (781) 449-6500

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.
          (e) Massachusetts Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
regardless of the choice of law provisions of Massachusetts or any other
jurisdiction.

-10-



--------------------------------------------------------------------------------



 



          (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter contained in this Agreement
and supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.
          (g) Amendment. This Agreement may be amended only by a written
agreement signed by all of the parties.
          (h) Binding Effect; Assignment. This Agreement shall be binding on,
and shall inure to the benefit of, the parties to it and their respective
successors and assigns; provided, however, that Recipient may not assign any of
its rights under this Agreement, and any such purported assignment shall be
null, void and of no effect.
          (i) Attorney Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity there under, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court shall be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).
          (j) Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.
          (k) No Third Party Rights. Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
          (l) Counterparts. This Agreement may be executed in one or more
counterparts, each of which independently shall be deemed to be an original, and
all of which together shall constitute one instrument.
          (m) Expenses. Each party shall bear all of its own expenses in
connection with the negotiation, execution and delivery of this Agreement.
          (n) Broker/Finder Fees. Each party represents that it has dealt with
no broker or finder in connection with the transaction contemplated by this
Agreement and that no broker or other person is entitled to any commission or
finder’s fee in connection therewith. Provider and Recipient each agree to
indemnify and hold harmless one another against any loss, liability,

-11-



--------------------------------------------------------------------------------



 



damage, cost, claim or expense incurred by reason of any brokerage commission or
finder’s fee alleged to be payable because of any act, omission or statement of
the indemnifying party.
          (o) Relationship of the Parties. Nothing contained in this Agreement
shall in any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.
          (p) Limitation of Damages. Recipient waives any and all claims, rights
and remedies against Provider, whether express or implied, or arising by
operation of law or in equity, for any punitive, exemplary, indirect, incidental
or consequential damages whatsoever arising out of this Agreement.
          (q) Survival. All representations, warranties, covenants and
agreements, set forth in sections 4, 5, 6(a), 6(e), 6(f), 6(g), 9, 10, 12, 14,
15, 17, and 18 of this Agreement shall survive the expiration or termination of
this Agreement.
     IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to
be duly executed as of the date first set forth above and effective as of the
Effective Date.

                        PROVIDER:   RECIPIENT:
 
                    LAS VEGAS SANDS CORP.   INTERFACE OPERATIONS, LLC
 
                    By:   /s/ Michael A. Leven   By:   /s/ Sheldon G. Adelson  
           
 
  Print:   Michael A. Leven       Print:   Sheldon G. Adelson
 
  Title:   President and Chief Operating Officer       Title:   Manager &
President

Aircraft Time Sharing Agreement between Las Vegas Sands Corp. and Interface
Operations, LLC concerning the Aircraft listed on Schedule A hereto

-12-



--------------------------------------------------------------------------------



 



Schedule A

(1)   Boeing 737-300 Aircraft bearing U.S. Registration number N788LS and
manufacturer’s serial number 24220   (2)   Boeing 737-300 Aircraft bearing U.S.
Registration number N789LS and manufacturer’s serial Number 24269

-13-